Citation Nr: 0802710	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  03-33 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back injury with 
sciatica, disc degeneration and bone spurs.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 until 
September 1971 and from February 1977 until February 1978.  
The veteran also had service with the Army National Guard of 
Florida from August 1983 until July 1993, including a period 
of active service from October 1990 until August 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that additional 
development is necessary.  The veteran contends he injured 
his back around October 1989, a period during which he served 
with the Army National Guard of Florida and was being 
reactivated for duty for service in the Persian Gulf.  While 
the record contains some retirement information from the 
Florida National Guard and an August 1983 enlistment 
examination, it does not appear that all of the veteran's 
National Guard medical and personnel records have been 
obtained.  The RO should take appropriate steps to obtain 
these records and associate them with the claims file.

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. 
§ 3.159(c)(4). See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").  

In the present case, the veteran testified during the May 
2007 Board hearing that he had been treated consistently for 
back pain since 1990 or 1991.  The veteran is competent to 
provide lay evidence in reporting symptoms such as pain and 
whether or not he received treatment.  Barr v. Nicholson, 21 
Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Furthermore, the veteran has submitted an October 2002 
statement from a VA physician generally relating the 
veteran's low back pain and sciatica to his service in the 
Persian Gulf.  Therefore, the Board is of the opinion that 
the veteran has provided evidence of a current disability, 
testimony of injury in service, testimony of continued 
treatment for back pain and a physician's statement 
indicating the conditions may be related.  As such, the 
veteran has met the criteria of 38 C.F.R. § 3.159 and a VA 
examination should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
steps to secure all National Guard service 
medical records and other records for the 
veteran through official channels or from 
any other appropriate source, including 
the Office of the Adjutant General of 
Florida.  These records should be 
associated with the claims file.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made and a formal finding of 
unavailability should be associated with 
the claims file.

2.  The RO/AMC should arrange for a VA 
examination of the spine to ascertain the 
nature and etiology of any current back 
condition.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly the 
service medical records, National Guard 
Records and the October 2002 statement of 
W.B., M.D.

The examiner is requested to express an 
opinion on the following:

a) Whether the veteran has a currently 
diagnosed back disorder?

b) If there are currently diagnosed 
disabilities, the examiner must opine 
whether it is at least as likely as not 
that any back disability found to be 
present is causally or etiologically 
related to any incident of the veteran's 
active service or National Guard service?

c) Whether or not any back pain or back 
injury demonstrated during active service 
or National Guard service resulted in 
chronic symptoms?  

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence. If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



